Name: 2000/638/EC: Commission Decision of 22 September 2000 on the application of Article 3(3)(e) of Directive 1999/5/EC to marine radio communication equipment intended to be fitted to seagoing non-SOLAS vessels and which is intended to participate in the global maritime distress and safety system (GMDSS) and not covered by Council Directive 96/98/EC on marine equipment (notified under document number C(2000) 2719) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  international affairs;  transport policy;  communications;  organisation of transport
 Date Published: 2000-10-21

 Avis juridique important|32000D06382000/638/EC: Commission Decision of 22 September 2000 on the application of Article 3(3)(e) of Directive 1999/5/EC to marine radio communication equipment intended to be fitted to seagoing non-SOLAS vessels and which is intended to participate in the global maritime distress and safety system (GMDSS) and not covered by Council Directive 96/98/EC on marine equipment (notified under document number C(2000) 2719) (Text with EEA relevance) Official Journal L 269 , 21/10/2000 P. 0052 - 0053Commission Decisionof 22 September 2000on the application of Article 3(3)(e) of Directive 1999/5/EC to marine radio communication equipment intended to be fitted to seagoing non-SOLAS vessels and which is intended to participate in the global maritime distress and safety system (GMDSS) and not covered by Council Directive 96/98/EC on marine equipment(notified under document number C(2000) 2719)(Text with EEA relevance)(2000/638/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity(1), and in particular Article 3(3)(e), thereof,Having regard to Council Directive 96/98/EC on marine equipment(2), as amended by Commission Directive 98/85/EC(3),Whereas:(1) A number of Member States have implemented or intend to implement common safety principles and rules for radio equipment on seagoing non-SOLAS vessels.(2) The harmonisation of radio services shall contribute to a safer navigation of seagoing non-SOLAS vessels, particularly in case of distress and bad weather conditions.(3) MSC Circular 803 on the participation of non-SOLAS ships in the global maritime distress and safety system (GMDSS) and Resolution MSC.77(69) of the International Maritime Organisation (IMO) invite governments to apply the guidelines for the participation of non-SOLAS ships in the GMDSS and urges governments to require certain features be implemented in relation to the global distress and safety system on radio equipment fitted to seagoing non-SOLAS vessels.(4) Equipment falling within the scope of Directive 96/98/EC on marine equipment, as amended by Commission Directive 98/85/EC is not covered by this Decision as it is outside the scope of Directive 1999/5/EC.(5) The ITU Radio Regulations specify certain frequencies that are designated for use by the global maritime distress and safety system.(6) All radio equipment operating on these frequencies which is intended for use in times of distress should be compatible with the designated use of these frequencies and it should provide a reasonable guarantee of assurance that it will function correctly in times of distress.(7) The measures set out in this Decision are in accordance with the opinion of the Telecommunications Conformity Assessment and Market Surveillance Committee,HAS ADOPTED THIS DECISION:Article 1This Decision applies to radio equipment operating in:(i) the maritime mobile service as defined in Article S1.28 of the ITU Radio Regulations, or(ii) the maritime mobile satellite service as defined in Article S1.29 of the ITU Radio Regulations,which is intended to be fitted to seagoing vessels that are not covered by Chapter IV of the International Convention for the Safety of Life at Sea (SOLAS), 1974, as amended in 1988 (non-SOLAS vessels),and intended to participate in the Global Maritime Distress and Safety System (GMDSS) as laid down in Chapter IV of the SOLAS Convention.Article 2Radio equipment falling within the scope of Article 1 shall be designated so as to ensure correct functioning under exposure to a marine environment, meet all the operational requirements of the GMDSS under distress conditions and provide clear and robust communications with a high degree of fidelity of the analogue or digital communications link.Article 3The requirements of Article 2 of this Decision shall apply from the day of its publication in the Official Journal of the European Communities.Article 4This Decision is addressed to the Member States.Done at Brussels, 22 September 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 91, 7.4.1999, p. 10.(2) OJ L 46, 17.2.1997, p. 25.(3) OJ L 315, 25.11.1998, p. 14.